[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 11-15664         ELEVENTH CIRCUIT
                         Non-Argument Calendar        APRIL 9, 2012
                       ________________________        JOHN LEY
                                                        CLERK
                   D.C. Docket No. 0:02-cr-60200-UU-1



UNITED STATES OF AMERICA,



                                                     Plaintiff-Appellee,

                                  versus

VICTOR GARRY BAXTER,

                                                     Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 9, 2012)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      In United States v. Baxter, 127 Fed. App’x 471 (11th Cir. (11th Cir. 2005),

this court affirmed Victor Garry Baxter’s convictions for distribution of crack

cocaine and for possession with intent to distribute cocaine powder, and his total

sentence of 360 months’ imprisonment as a career offender, U.S.S.G. § 4B1.1. In

October 2011, Baxter moved the district court to reduce his sentence, pursuant to

18 U.S.C. § 3582(c)(2), based on Amendment 750 to the Sentencing Guidelines.

The court denied his motion on the ground that the amendment did not affect his

sentence as a career offender. He now appeals the ruling.

      We review de novo the district court’s legal conclusions regarding the scope

of its authority under the Sentencing Guidelines. United States v. Moore, 541 F.3d

1323, 1326 (11th Cir. 2008). Part A of Amendment 750 amended U.S.S.G.

§ 2D1.1 by revising the Drug Quantity Table in U.S.S.G. § 2D1.1(c), and reducing

offense levels associated with various amounts of crack cocaine. U.S.S.G. App. C,

Amend. 750, Pt. A, cross referencing U.S.S.G. App. C, Amend. 748 (2011).

Amendment 750 became effective on November 1, 2011. U.S.S.G. App. C,

Amend. 750.

      A district court may not reduce a defendant’s term of imprisonment that has

been imposed unless the defendant’s sentence was based upon a sentencing range

                                         2
that the Sentencing Commission subsequently lowered, the district court considers

the 18 U.S.C. § 3553(a) factors, and the reduction is consistent with applicable

policy statements issued by the Sentencing Commission. 18 U.S.C. § 3582(c)(2).

It may reduce a defendant’s previously imposed imprisonment sentence pursuant

to § 3582(c)(2) if the relevant amendment is listed in U.S.S.G. § 1B1.10(c) and the

reduction is consistent with the Guidelines’ policy statement. U.S.S.G.

§ 1B1.10(a)(1). Parts A and C of Amendment 750 to the Guidelines may serve as

the basis for sentence reduction. Id. § 1B1.10(c). A reduction, however, is not

consistent with the Guidelines’ policy statement if it does not have the effect of

lowering the defendant’s applicable Guideline range. Id. § 1B1.10(a)(2)(B).

      When determining whether a reduction is warranted, a court should

determine the Guidelines range that would have been applicable had the relevant

amendment been in effect at the time of the defendant’s sentencing. Id.

§ 1B1.10(b)(1). In doing so, a court must only substitute the relevant amendment

into the district court’s original Guideline calculations, and leave all other

Guideline-application decisions unaffected. Id.; United States v. Bravo, 203 F.3d

778, 780 (11th Cir. 2000). Where a retroactively applicable Guideline amendment

reduces a defendant’s base offense level, but does not alter the sentencing range

upon which his sentence was based, the district court is not authorized to grant a

                                           3
sentence reduction pursuant to § 3582(c)(2). Moore, 541 F.3d at 1330. This

includes the situation in which a retroactive amendment of § 2D1.1(c) would

result in a lower base offense level, but where the defendant was sentenced as a

career offender. Id. at 1326-30.

      The district court did not have authority to reduce Baxter’s sentence based

upon Amendment 750 because he was sentenced as a career offender, pursuant to

§ 4B1.1. The court’s ruling is therefore

      AFFIRMED.




                                           4